Citation Nr: 1443740	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to March 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is needed.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear.  See also 38 U.S.C.A. § 7107 (West & Supp. 2013) (pertaining specifically to hearings before the Board).

The record shows that the May 2012 Statement of the Case (SOC) was sent to the Veteran.  In his July 2012 VA Form 9 (substantive appeal) the Veteran requested a videoconference hearing before the Board.  Such hearing was scheduled in August 2014; he failed to appear.  The record shows that the Veteran had been released from prison in 2012 and had provided an updated address on his VA Form 9.  However, the notice of the videoconference hearing sent to him, was sent to his prison address rather than his new address identified on his VA Form 9.  Therefore, there was good cause for his failure to appear, and the videoconference hearing must be re-scheduled (and the Veteran notified at his current address).

The record also shows that the Veteran's completed (by the AOJ) Freedom of Information Act (FOIA) request and a December 2012 administrative decision regarding pension benefits were sent to the wrong address, and returned as undeliverable.  As a preliminary matter this correspondence must be remailed to the proper address.
The case is REMANDED for the following:

1.  As a preliminary matter, the AOJ should remail, to the Veteran's correct current address (reported on the VA Form 9/noted in the SOC) all documents mailed to him at the prison address after he was no longer located there (and returned as undeliverable), to include the FOIA request response and the December 2012 administrative decision on a claim for pension. 

2.  Thereafter, the AOJ should reschedule the Veteran for videoconference hearing before the Board at the next available opportunity (ensuring that notice of hearing is mailed to the Veteran's correct current address).  The case should then be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

